 
Exhibit 10.6


ANNUAL INCENTIVE PLAN
OF
KINDER MORGAN, INC.




ARTICLE 1.
GENERAL


1.1           Purpose


The Annual Incentive Plan (the "Plan") of Kinder Morgan, Inc. (the "Company") is
intended to advance the best interests of the Company and its Affiliates by
providing certain employees with additional incentives through the discretionary
payment of bonuses based on the performance of the Company and/or the employees
relating to specified objective financial and business criteria, thereby
increasing the personal stake of such employees in the continued success and
growth of the Company and encouraging them to remain in the employ of the
Company.  The Plan shall provide for Awards (as defined below) to executives
(the "Executive Sub-Plan") and non-executives (the "Non-Executive Sub-Plan").


1.2           Definitions


(a)           “Affiliate” means any entity in which the Company has a direct or
indirect ownership interest; provided, that, for purposes of the definitions of
"Change in Control" and "Permitted Holders," "Affiliate" means, with respect to
any Person, any other Person that directly or indirectly controls, is controlled
by or is under common control with, the Person in question.  As used in this
definition of "Affiliate," referred to in the last proviso of the preceding
sentence, the term "control" means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
 
(b)           “Award” means any award granted under the Plan to an Eligible
Employee by the Committee subject to such terms and conditions as the Committee
may establish under the terms of the Plan.
 
(c)           “Board” means the Board of Directors of the Company.
 
(d)           “Bonus Opportunity” means a cash amount established with respect
to an Executive Sub-Plan Award, which will form the basis for determining the
amount payable under such Award, subject to the level of achievement of the
applicable Performance Goals.
 
(e)           “Change in Control” means:
 
(i)           the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than any of the Permitted

 
 
-1-

--------------------------------------------------------------------------------

 

Holders, in a single transaction or a series of related transactions, by way of
merger, amalgamation, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision), of more than 50% of the total voting power of the
Company (or the surviving or resulting entity thereof) after giving effect to
such transaction;
 
(ii)           a sale, merger or similar transaction or related series of
transactions involving the Company, as a result of which the Permitted Holders
do not collectively hold (either directly or indirectly) more than 50% of the
voting power of the Company (or the surviving or resulting entity thereof) after
giving effect to such transaction or related series of transactions; provided,
however, that such sale, merger or similar transaction shall not constitute a
Change in Control in the event that, following such sale, merger or similar
transaction (a) the Permitted Holders continue to collectively own at least 35%
of the voting power of the Company (or the surviving or resulting entity
thereof), (b) no other Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act) owns
more than 35% of the voting power of the Company (or the surviving or resulting
entity thereof), and (c) either Richard D. Kinder or C. Park Shaper is a senior
executive officer of the Company (or the surviving or resulting entity thereof);
 
(iii)           the sale or transfer of all or substantially all of the assets
of the Company and its subsidiaries, taken as a whole, in a single transaction
or a series of related transactions, in any case, other than to an entity of
which more than 50% of the voting power is held (either directly or indirectly)
by one or more Permitted Holders or by Persons who held (either directly or
indirectly) more than 50% of the voting power of the Company immediately prior
to such transaction (or in each case their Affiliates);
 
(iv)           during any period of two consecutive years following the closing
of the IPO, individuals who at the beginning of such period constitute the
Board, and any new director whose election by the Board or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason other than normal retirement, death
or disability to constitute at least a majority of the Board then in office; or
 
(v)           the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets (or any transaction
having a similar effect).
 
(f)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)           “Committee” means the Board or the Compensation Committee, as
administrator of the Plan.
 

 
 
-2-

--------------------------------------------------------------------------------

 

(h)           “Compensation Committee” means a committee of one or more members
of the Board appointed by the Board to administer the Plan in accordance with
Section 1.3(c).
 
(i)           “Covered Employee” has the same meaning as set forth in Code
Section 162(m)(3).
 
(j)           “Eligible Employee” means any employee of the Company or its
Affiliates, except (i) an employee who is included in a unit of employees
covered by a collective bargaining agreement unless such agreement expressly
provides for eligibility under this Plan, and (ii) a director who is not an
employee of the Company or its Affiliates.
 
(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(l)           “IPO” means the initial underwritten public offering of Stock for
cash pursuant to a registration statement filed under the Securities Act
reasonably promptly after approval of the Plan by the Company's stockholders.
 
(m)           “Mandatory Minimum” means the minimum amount of bonus to be paid
under the Plan for each calendar year, as determined by the Committee pursuant
to Section 2.7.
 
(n)           “Outside Director” means a Director who is an “outside director”
within the meaning of Code Section 162(m) and Treasury Regulations Section
1.162-27(e)(3) or any successor to such statute and regulation.
 
(o)           “Participant” means an Eligible Employee who has been granted an
Award under the Plan.
 
(p)           “Performance Criteria” means the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Year with respect to any Award under the Executive Sub-Plan.  The
Performance Criteria that will be used to establish such Performance Goal(s)
shall be based on the attainment of specific levels of performance of the
Company (or Affiliate, division or operational unit of the Company) and shall be
limited to the following:
 
(i)           Company earnings per share;
 
(ii)           Company or subsidiary cash distributions to stockholders or
common unitholders;
 
(iii)           Company or subsidiary earnings before interest and taxes or
earnings before interest, taxes and corporate charges;
 
(iv)           Company, subsidiary or business unit net income;
 
(v)           Company, subsidiary or business unit revenues;
 
(vi)           Company, subsidiary or business unit unit revenues minus unit
variable costs;
 

 
 
-3-

--------------------------------------------------------------------------------

 

(vii)           Company, subsidiary or business unit return on capital, return
on equity, return on assets, or return on invested capital;
 
(viii)           Company, subsidiary or business unit cash flow, return on
assets or cash flows from operating activities;
 
(ix)           Company, subsidiary or business unit capital expenditures;
 
(x)           Company, subsidiary or business unit operations and maintenance
expense or general and administrative expense;
 
(xi)           Company, subsidiary or business unit debt-equity ratios and key
profitability ratios; and
 
(xii)           Company stock price.
 
(q)           “Performance Goals” means, for a Performance Year, one or more
goals established by the Committee for the Performance Year based upon the
Performance Criteria.  The Performance Goals shall be expressed as an objective
formula or standard that precludes discretion to increase the amount of
compensation payable that would otherwise be due upon attainment of the
goal.  The Performance Goals may be applied on an absolute basis or relative to
an identified index or peer group, as specified by the Committee.  The Committee
is authorized, in its sole and absolute discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Year (provided, that if
an Award is intended to constitute Qualified Performance Based Compensation,
such adjustment or modification may be made only to the extent permitted under
Code Section 162(m) and the regulations thereunder) in order to prevent the
dilution or enlargement of the rights of Participants based on the following
events:
 
(i)           asset write-downs;
 
(ii)           litigation or claim judgments or settlements;
 
(iii)           the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results;
 
(iv)           any reorganization and restructuring programs;
 
(v)           extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 (or any successor or pronouncement thereto)
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year;
 
(vi)           acquisitions or divestitures;
 
(vii)           any other specific unusual or nonrecurring events, or
objectively determinable category thereof;
 

 
 
-4-

--------------------------------------------------------------------------------

 

(viii)           foreign exchange gains and losses; and
 
(ix)           a change in the Company’s fiscal year.
 
(r)           “Performance Year” means, with respect to an Executive Sub-Plan
Award, the calendar year within which the Performance Goals relating to that
Award are to be achieved.  With respect to a Non-Executive Sub-Plan Award, the
Performance Year is the calendar year applicable to the Executive Sub-Plan
except that, for non-exempt Eligible Employees, the Performance Year shall be
the period containing all time worked and used to determine pay beginning with
the first pay period that begins in November of the prior calendar year and
ending in October of the calendar year applicable for the Executive Sub-Plan.
 
(s)           “Permitted Holders” means, at any time, Richard D. Kinder and
investment funds advised by, or affiliated with, Goldman, Sachs & Co., Highstar
Capital LP, The Carlyle Group and Riverstone Holdings LLC.
 
(t)           “Person” means a natural person or an entity.
 
(u)           “Qualified Performance Based Compensation” has the same meaning as
set forth in Treasury Regulations Section 1.162-27(e).
 
1.3           Administration Of The Plan


(a)           The Plan shall be administered by the Board unless and until the
Board delegates administration to a Compensation Committee, as provided in
paragraph (c).
 
(b)           The Board shall have the power and authority: (i) to construe and
interpret the Plan and apply its provisions; (ii) to promulgate, amend, and
rescind rules and regulations relating to the administration of the Plan; (iii)
to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan; (iv) to delegate its authority
to one or more officers of the Company with respect to awards that do not
involve Covered Employees or “insiders” within the meaning of Section 16 of the
Exchange Act; (v) to determine when Awards are to be granted under the Plan;
(vi) from time to time to select, subject to the limitations set forth in this
Plan, those Eligible Employees to whom Awards shall be granted and to make any
such grants; (vii) to prescribe the terms and conditions of each Award; (viii)
to amend any outstanding Awards; (ix) to determine the duration and purpose of
leaves of absences which may be granted to an Eligible Employee without
constituting termination of his or her employment for purposes of the Plan,
which periods shall be no shorter than the periods generally applicable to
employees under the Company’s employment policies; (x) to make decisions with
respect to outstanding Awards that may become necessary upon a change in
corporate control or an event that triggers anti-dilution adjustments; and (xi)
to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for administration of the Plan.
 
(c)           The Compensation Committee.
 
(i)           The Board may delegate administration of the Plan to a
Compensation Committee of one or more members of the Board.  If administration
is delegated to a
 

 
 
-5-

--------------------------------------------------------------------------------

 

Compensation Committee, the Compensation Committee shall have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board as described in paragraph (b) above, including the power to delegate to a
subcommittee any of the administrative powers the Compensation Committee is
authorized to exercise, subject, however, to such resolutions, not inconsistent
with the provisions of the Plan, as may be adopted from time to time by the
Board.  The Board may abolish the Compensation Committee at any time and revest
in the Board the administration of the Plan.  The members of the Compensation
Committee shall be appointed by and serve at the pleasure of the Board. From
time to time, the Board may increase or decrease the size of the Compensation
Committee, add additional members to, remove members (with or without cause)
from, appoint new members in substitution therefor, and fill vacancies, however
caused, in the Compensation Committee.  The Compensation Committee shall act
pursuant to a vote of the majority of its members or, in the case of a committee
comprised of only two members, the unanimous consent of its members, whether
present or not, or by the written consent of the majority of its members and
minutes shall be kept of all of its meetings and copies thereof shall be
provided to the Board.  Subject to the limitations prescribed by the Plan and
the Board, the Compensation Committee may establish and follow such rules and
regulations for the conduct of its business as it may determine to be advisable.
 
(ii)           At such time as the Company is the issuer of any class of common
equity securities required to be registered under Section 12 of the Exchange
Act, the Board shall have discretion to determine whether or not it intends to
comply with the exemption requirements of Code Section 162(m), if
applicable.  If the Board intends to satisfy such exemption requirements, with
respect to Awards to any Covered Employee, the Compensation Committee shall be a
compensation committee of the Board that at all times consists solely of two or
more Outside Directors.  Within the scope of such authority, the Board or the
Compensation Committee may delegate to a committee that does not consist solely
of two or more Outside Directors the authority to grant Awards to Eligible
Employees who are either (x) not then Covered Employees and are not expected to
be Covered Employees at the time of recognition of income resulting from such
Award, or (y) not persons with respect to whom the Company wishes to grant
Qualified Performance Based Compensation.
 
(d)           The interpretation and construction of any provision of the Plan
or of any Award granted under it by the Committee shall be final, conclusive and
binding upon all parties, including the Company, its stockholders and directors,
and the executives and employees of the Company and its Affiliates.  No member
of the Committee shall be liable to the Company, any stockholder, any Grantee or
any employee of the Company or its Affiliates for any action or determination
made in good faith with respect to the Plan or any Award granted under it.  No
member of the Committee may vote on any Award to be granted to him or her.
 
1.4           Eligibility


The Chairman and Chief Executive Officer of the Company ("Chairman") and all
Eligible Employees identified by the Chairman who report directly to the office
of the Chairman shall be

 
 
-6-

--------------------------------------------------------------------------------

 

eligible to participate in the Executive Sub-Plan.  All other Eligible Employees
shall be eligible to participate in the Non-Executive Sub-Plan.


1.5           Awards Under The Plan


The Committee shall designate the Eligible Employees, if any, to be granted
Awards under the Plan.  No employee shall be a Participant or be entitled to any
payment hereunder unless such employee is designated as a Participant and
granted an Award by the Committee.  All Awards granted under the Plan shall be
on the terms and subject to the conditions hereinafter provided.


1.6           Other Compensation Programs


The existence and terms of the Plan shall not limit the authority of the Board
or the Committee in compensating employees of the Company or its Affiliates in
such other forms and amounts, including compensation pursuant to any other plans
as may be in effect currently or adopted in the future, as the Board or the
Committee may determine from time to time.


ARTICLE 2.
TERMS AND CONDITIONS OF AWARDS


2.1           Executive Sub-Plan


(a)           Establishment Of Performance Goals And Bonus Opportunity


Prior to or within 90 days after the commencement of each Performance Year (or
no later than such earlier or later date as may be the applicable deadline for
the establishment of Performance Goals permitting compensation payable for such
Performance Year to qualify as Qualified Performance Based Compensation), the
Committee shall establish written Performance Goals and a Bonus Opportunity for
each Award granted to a Participant in the Executive Sub-Plan for such
Performance Year.  The Performance Goals shall be based on one or more
Performance Criteria.


At the time of establishing the Performance Goals, the Committee shall specify
(i) the formula, standard or method to be used in calculating the compensation
payable to a Participant if the Performance Goals are obtained, and (ii) the
individual employee or class of employees to which the formula, standard or
method applies.  The Bonus Opportunity shall be expressed as an amount of cash.
The Committee may also specify a minimum acceptable level of achievement of the
relevant Performance Goals, as well as one or more additional levels of
achievement, and a formula to determine the percentage of the Bonus Opportunity
deemed to have been earned by the Participant upon attainment of each such level
of achievement, which percentage may exceed 100%.  The Performance Goals and
Bonus Opportunity relating to any particular Award need not be the same as those
relating to any other Award, whether made at the same or a different time.  If
an Award that is intended to constitute Qualified Performance Based Compensation
is based, in whole or in part, on a percentage of a Participant's salary, base
pay or other compensation, the maximum amount of

 
 
-7-

--------------------------------------------------------------------------------

 

the Award must be fixed at the time the Performance Goals are
established.  Notwithstanding the terms of any Award, the maximum payout under
this Plan to any individual for any Performance Year shall not exceed
$3,000,000.


(b)           Earning Of Award


Promptly after the date on which the necessary information for a particular
Performance Year becomes available, and prior to payment of any such Award, the
Committee shall determine and shall certify in writing the extent to which the
Bonus Opportunity for such Performance Year has been earned, through the
achievement of the relevant Performance Goals, by each Participant for such
Performance Year.


2.2           Non-Executive Sub-Plan


For each Performance Year, the Committee may grant Awards to Participants in the
Non-Executive Sub-Plan.  The Awards shall be determined by the Committee, in its
sole discretion, based on recommendations made by the Company's
management.  Such recommendations may be based on a number of factors, or any
combination of them, including, but not limited to, market data, Company
performance, and the performance of individual Participants.  The Committee
shall have the sole discretion to determine whether any Eligible Employee will
be designated a Participant and may be granted an Award.


2.3           Discretionary Downward Adjustments


At any time after an Award has been granted but before the Award has been paid,
the Committee, in its sole and absolute discretion, may reduce or eliminate the
Award granted to any Participant for any reason or for no reason, including,
without limitation, the Committee's judgment that the Performance Goals have
become an inappropriate measure of achievement, a change in the employment
status, position or duties of the Participant, unsatisfactory performance of the
Participant, or the Participant's service for less than the entire Performance
Year, for example.  With respect to Awards that are intended to constitute
Qualified Performance Based Compensation, the reduction or elimination of an
Award for a Participant may not increase the amount of an Award to another
Participant.  In no event will the bonuses that are to be paid fall below the
Mandatory Minimum amount described in Section 2.7.


2.4           Distributions


As soon as administratively feasible after the Committee has (i) determined and
certified the extent to which the Bonus Opportunity relating to an Award under
the Executive Sub-Plan has been earned pursuant to Section 2.1(b), or (ii)
granted an Award under the Non-Executive Sub-Plan, such Award shall be
distributed in one lump sum either in cash or in such other form of payment (for
example, equity) that the Committee, in its discretion, may determine, provided
that no such other form shall result in a deferral of compensation to which Code
Section 409A applies.

 
 
-8-

--------------------------------------------------------------------------------

 

2.5           Change In Control


Notwithstanding any other provision of this Plan (other than in the last
sentence of this Section 2.5) or contained in any Award granted hereunder
(including any provision for deferred payment thereof), upon the occurrence of a
Change in Control, the Committee, in its discretion, may take any action with
respect to outstanding Awards that it deems appropriate, which action may vary
among Awards granted to individual Participants.  In the event that such action
is to distribute an Award, the Award shall be distributed in a lump sum no later
than 30 days after the Change in Control.  If a Change in Control occurs and, in
connection with or as a result of such Change in Control, Richard D. Kinder no
longer holds or does not continue to hold the office of Chairman of the Company,
(i) each Participant under the Executive Sub-Plan shall be deemed to have earned
100% of the Bonus Opportunities contained in any outstanding Awards for which
the determination described in Section 2.1(b) has not been made, or, if such
determination described in Section 2.1(b) has been made, the full amount of the
portion of the Bonus Opportunity which was determined to have been earned, (ii)
each Participant under the Non-Executive Sub-Plan shall be deemed to have earned
an Award equal to the Award most recently paid to such Participant under the
Plan (or, if no Awards have yet been paid under the Plan, (A) an Award equal to
the most recent award paid to such Participant under any prior Annual Incentive
Plan, or (B) if such Participant has not received an award under any prior
Annual Incentive Plan, an Award equal to the average Award paid to all similarly
situated Participants under this clause (ii)), and (iii) the amount of such
Bonus Opportunities or Awards under (i) or (ii), as applicable, shall be paid
promptly (and no later than 30 days after the Change in Control) in a cash lump
sum.


2.6           Termination of Employment


Except in the case of a payment made in connection with a Change in Control
under Section 2.5, a Participant shall forfeit all rights to a distribution of
an Award if the Participant ceases to be employed by the Company or an Affiliate
for any reason prior to the date the Award is distributed.  For greater
certainty, the Participant ceases to be employed by the Company or an Affiliate
on the later of the date on which the Participant receives written notice of
termination or the last date on which the Participant provides services to the
Company or Affiliate.


2.7           Approval of a Mandatory Minimum Bonus Amount to Be Paid Annually
and Allocation of Forfeitures


(a)           The Committee shall meet before the end of each calendar year and
shall approve a "Mandatory Minimum" amount of bonus to be paid under the Plan
for such calendar year which, in the Committee's discretion, shall be expressed
as either (1) a dollar amount, or (2) a percentage of the aggregate Bonus
Opportunities for all Plan Participants for the year as established by the
Committee in Section 2.1(a).


(b)           In the event the aggregate amount of bonus to be paid for a
calendar year is tentatively determined to be less than the Mandatory Minimum
due to forfeitures, forfeitures for the year equal to the difference between the
Mandatory Minimum and the amount of bonus as tentatively determined to be paid
shall be re-allocated to the group of Eligible

 
 
-9-

--------------------------------------------------------------------------------

 

Employees as the Committee deems appropriate; provided, however, that any
re-allocation to a Participant who is a Covered Employee shall not cause the
payment to such Participant for such year to exceed the amount determined under
Section 2.1(a) for such Participant based on the actual level of achievement of
the relevant Performance Goals for such year.


(c)           The Committee shall, at or before the approval of the Mandatory
Minimum, certify that the Performance Goals as established in Section 2.1(a)
were in fact satisfied.  In the event that the information is not available to
certify that the Performance Goals were in fact satisfied, the Mandatory Minimum
as approved by the Committee shall not include any payments to Covered
Employees.


ARTICLE 3.
ADDITIONAL PROVISIONS


3.1           Amendments


The Board may, in its sole discretion, amend the Plan from time to time or
terminate the Plan at any time.  Any such amendment may be made without
stockholder approval unless required to satisfy any applicable laws (including
but not limited to Code Section 162(m)) or securities exchange rules.
Notwithstanding this or any other provision of this Plan to the contrary, in
connection with a Change in Control (a) neither the Committee nor the Board may
adjust any Award in effect immediately prior to such Change in Control in a
manner adverse to the Participant, and (b) the Board may not amend the
provisions of this Plan relating to such Change in Control or any such Award in
a manner adverse to a Participant, in either case without the consent of the
affected Participant.  In the event the Plan is terminated, the Plan shall
remain in effect for purposes of administering the payment of Awards granted
under the Plan until such payments have been completed.


3.2           Withholding


Payments under the Plan shall be net of an amount sufficient to satisfy any
federal, state, local or provincial withholding tax obligations of the Company.


3.3           Non-Assignability; Death Of Participant


No Award under the Plan shall be assignable or transferable by the holder
thereof except by will or by the laws of descent and distribution.  In the event
of the death of a Participant, any payments due to such Participant shall be
paid to his beneficiary designated in writing to the Committee, or, if none has
been designated, to his estate.


3.4           Non-Uniform Determinations


Determinations by the Committee under the Plan (including, without limitation,
determinations of the persons to receive Awards; the terms and provisions of
such Awards; the relevant Performance Goals; the amount of Bonus Opportunity;
and the amount of any downward

 
 
-10-

--------------------------------------------------------------------------------

 

adjustment) need not be uniform and may be made by it selectively among persons
who receive, or are eligible to receive, Awards under the Plan, whether or not
such persons are similarly situated.


3.5           No Guarantee Of Employment


The grant of an Award under the Plan shall not constitute an assurance of
continued employment for any period.


3.6           Unfunded Status Of Awards; Creation Of Trusts


The Plan is intended to constitute an "unfunded" plan.  With respect to any
amounts payable to a Participant pursuant to an Award, nothing contained in the
Plan (or in any documents related thereto), nor the creation or adoption of the
Plan, the grant of any Award, or the taking of any other action pursuant to the
Plan, shall give any such Participant any rights that are greater than those of
a general creditor of the Company.  The Committee may authorize the creation of
trusts or make other arrangements to meet the Company's obligations under the
Plan; however, such trusts or other arrangements shall be consistent with the
"unfunded" status of the Plan.


3.7           Effective Date


Subject to the approval of the Company’s stockholders, the Plan shall be
effective as of January 1, 2011.  To the extent necessary for purposes of Code
Section 162(m), this Plan shall be resubmitted to stockholders for reapproval at
the times prescribed by Code Section 162(m) and the regulations thereunder.


3.8           Clawbacks


To the extent required by applicable laws, rules, regulations or securities
exchange listing requirements, the Company shall have the right, and shall take
all actions necessary, to recover any amounts paid to any individual under this
Plan.


3.9           Code Section 162(m)


It is intended that the Plan comply fully with and meet all the applicable
requirements of Code Section 162(m) and the regulations thereunder with respect
to Awards that are intended to constitute Qualified Performance Based
Compensation.  If any provision of the Plan would disqualify the Plan or would
not otherwise permit the Plan to comply with Code Section 162(m) as so intended,
such provision shall be construed or deemed amended to conform to the
requirements or provisions of Code Section 162(m).


3.10           Code Section 409A


The Plan and all Awards granted hereunder are intended to comply with, or
otherwise be exempt from, Code Section 409A. The Plan and all awards shall be
administered, interpreted, and construed in a manner consistent with Code
Section 409A or an exemption therefrom.  Should any

 
 
-11-

--------------------------------------------------------------------------------

 

provision of the Plan, any award hereunder, or any other agreement or
arrangement contemplated by the Plan be found not to comply with, or otherwise
be exempt from, the provisions of Code Section 409A, such provision shall be
modified and given effect (retroactively if necessary), in the sole discretion
of the Committee, and without the consent of the Participant, in such manner as
the Committee determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Code Section 409A.



 
 
-12-

--------------------------------------------------------------------------------

 
